                           Case 6:20-cv-00094-JRH-BKE Document 20 Filed 03/17/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  QUINCY DEMONE HODGE,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV620-94

                  FLOYD BOBBITT, Head Warden, GEORGIA STATE
                  PRISON; DUPRE, Store Clerk; and CO BYRD,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order dated March 17, 2021, the Report and Recommendation

                     of the United States Magistrate Judge is ADOPTED as the opinion of the Court. This case is

                     dismissed without prejudice. Plaintiff's motions to file an amended complaint and allow access to

                     documents are denied. This case stands closed.




           3/17/21                                                              John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
